Citation Nr: 1425260	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  07-30 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from February 1985 to June 1985, from April 1987 to March 2000, and from January 2003 to July 2005. 

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2010 rating decision in which the RO denied the Veteran's TDIU claim.  In March 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2011. 

In August 2013, the Board remanded the TDIU claim for additional development.  

Additional evidence was received in December 2013.  Although the evidence has not been considered by the Agency of Original Jurisdiction (AOJ), and no waiver of initial jurisdiction has been received, the evidence is duplicative of evidence already on file.  Therefore, the case does not need to be remanded for initial review of this evidence by the AOJ.  See 38 C.F.R. § 20.1304.

In addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) files associated with the Veteran's claims.  A June 2014 review of the documents in those files reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.   


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The Veteran has been awarded service connection for 12 disabilities:  PTSD (rated as 70 percent disabling); a left shoulder disability (rated as 20 percent disabling); right and left knee disabilities (each rated as 10 percent disabling); pes planus with right foot hallux valgus (rated as 10 percent disabling); pes planus with left foot plantar fasciitis (rated as 10 percent disabling); right foot bunionectomy residuals (rated as 10 percent disabling); bilateral tinnitus (rated as 10 percent disabling), and C5-6 spondylosis, left foot hallux valgus, allergic rhinitis and chest surgical scar (each rated as 0 percent disabling).  Pertinent to this appeal, his combined rating has been 80 percent, effective September 26. 2006; and 90 percent, effective November 21, 2012.  

3.  While the Veteran's service-connected disabilities meet the percentage requirements for award of a schedular TDIU, the weight of the competent, probative evidence indicates that the Veteran's service-connected disabilities do not prevent him from obtaining or retaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.  § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 was been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removed the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Federal Circuit has stated held  notice cannot be cobbled together out of unrelated decisional and post-decisional documents, such as rating decisions and statements of the case.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-35 (Fed. Cir. 2006).  However, after a notice deficiency has occurred, there are ways of showing that the purpose of VCAA notice was not frustrated.  Two ways of showing this include: defects in notice were cured by actual knowledge on the part of the appellant and establishing that a reasonable person could be expected to understand what was still needed based on the notice provided.  Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the Veteran was sent a notice letter in connection with the TDIU claim presently on appeal in June 2009, prior to the denial of the TDIU in the January 2010 rating decision on appeal.  Moreover, the January 2011 SOC and numerous Supplemental SOCs issued thereafter, including most recently in January 2014, again informed the Veteran of the criteria necessary for a TDIU, and reflect readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of these notices.  Additionally, the Veteran himself has been active in pursuing his claim, and has not alleged a deficiency in notice.  Thus, the Board concludes that any error in or omission of notice compliant with 38 U.S.C.A. § 5103(a) in this case has not precluded the Veteran from effectively participating in the processing of his claim.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of VA records and examination reports, and an October 2011 decision of the Social Security Administration with supporting records.  Also on file and considered in connection with this appeal is the Veteran's application for a TDIU, as well as his various written statements.  The Board finds that no additional RO action to further develop the record in connection with this claim, prior to appellate consideration, is required.

As noted, the Board sought further development of the claim on appeal in August 2013.  A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v West, 11 Vet. App. 268, 271 (1998). 

In August 2013, the Board directed that an examination of the Veteran should be arranged to obtain a medical opinion as to the impact of the Veteran's service-connected disabilities on his ability to work.  The Veteran was afforded VA examinations in December 2013 and January 2014.  The Board finds that these VA examination reports provide a thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his claim.  Accordingly, the Board finds that there has been substantial compliance with the Board's remand directives.  See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

In summary, the duties imposed by the VCAA have been considered and satisfied.  As noted, the Veteran had actual knowledge of the evidence needed to substantiate the claim herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on any claim.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Background

The Veteran filed a formal TDIU claim in June 2009, indicating at that time that he was unemployable due to PTSD.  He indicated that he last worked full-time in April 2009 and also became too disabled to work as of that time.  His employment information reflects that he worked for a pharmaceutical company for 40 hours a week from March 2007 "to present."  The claims form reflected that the Veteran had completed 4 years of college and had no further education or training.  

The Veteran has been awarded service connection for 12 disabilities:  PTSD (rated as 70 percent disabling); a left shoulder disability (rated as 20 percent disabling); right and left knee disabilities (each rated as 10 percent disabling); pes planus with right foot hallux valgus (rated as 10 percent disabling); pes planus with left foot plantar fasciitis (rated as 10 percent disabling); right foot bunionectomy residuals (rated as 10 percent disabling); bilateral tinnitus (rated as 10 percent disabling), and C5-6 spondylosis, left foot hallux valgus, allergic rhinitis and chest surgical scar (each rated as 0 percent disabling).  Pertinent to this appeal, his combined rating has been 80 percent, effective September 26. 2006; and 90 percent, effective November 21, 2012.  

Evidence on file shows that the Veteran was employed by Firestone in inspection and repair working 40 to 45 days a week from July 2006 to March 2007, when he quit.  Information from the Veteran's employers also shows that he worked as a production supervisor at a pharmaceutical company from March 2007 and was still employed as of September 2009, when the information was furnished.  It was noted that the Veteran has been on a paid leave of absence since late April 2009.  

The file contains the report of a December 2007 evaluation conducted by QTC for VA purposes.  Chronic PTSD was diagnosed and a Global Assessment of Functioning (GAF) score of 50 was assigned.  The examiner stated that the Veteran's psychiatric symptoms caused occupational and social impairment with reduced reliability and productivity, based on symptoms including depressed mood, anxiety, sleep impairment, mild memory loss, disturbances in motivation and mood, and difficulty in establishing work and social relationships.  It was also observed that the Veteran had no difficulty following commands.  

The file contains the report of a December 2009 evaluation conducted by QTC for VA purposes indicating that the Veteran was unable to work at that time due to panic attacks, difficulty focusing, anxiety, depression, and inability to maintain relationships.  Chronic PTSD was diagnosed and a Global Assessment of Functioning (GAF) score of 40 was assigned.

In October 2011, records and a decision from the Social Security Administration were received.  In an October 2011 decision, it was determined that the Veteran became disabled by SSA standards since April 2009 due primarily to PTSD.   In support of the determination, an August 2006 private medical evaluation conducted by Dr. E.H. was noted, which documented symptoms of nightmares, flashbacks, and panic attacks occurring 4 times a week.  PTSD and major depression were diagnosed and a GAF score of 35 was assigned.  The doctor indicated that the Veteran was moderately compromised in his ability to sustain work relationships due to PTSD.  In April 2009, Dr. E.H. made a note to put the Veteran on medical leave.  A February 2010 record reflects that Dr. E.H. stated that the Veteran's ability to perform most of the mental demands of work ranged from seriously impaired to being unable to meet competitive standards.  

Also on file are September 2010 findings of Dr. C. to the effect that the Veteran's ability to understand and perform complex instructions was mildly to moderately impairted.  Mild to moderate impairment was also noted in task persistence and social/interpersonal relationships.

The Veteran underwent numerous VA examinations in November 2012.  On VA examination of the sinuses, allergic rhinitis was diagnosed.  It was determined that there was not greater than 50% obstruction of the nasal passages on both sides.  The examiner determined that the Veteran's condition did not impact his ability to work.  On flatfoot examination, pes planus was diagnosed.  Examination showed that the Veteran did not use any assistive devices.  The examiner determined that the Veteran's pes planus did not impact his ability to work.  On ankle examination, left ankle degenerative arthritis was diagnosed.  Examination showed that the Veteran did not use any assistive devices.  The examiner determined that the Veteran's ankle condition did not impact his ability to work.  On tinnitus examination, the Veteran stated that tinnitus was more noticeable at night.

A VA PTSD examination was also conducted in November 2012; chronic PTSD was diagnosed and a GAF score of 50 to 55 was assessed.  The Veteran's overall level of impairment was assessed as occupational and social impairment with deficiencies in most areas.  The examiner explained that while it was likely that the Veteran was capable of performing some responsibilities necessary for jobs for which he is qualified to perform, he is likely to have significant difficulty maintaining adequate productivity/performance in jobs that require him to work around other individuals.  The examiner commented that he was likely best suited for work in independent/isolated settings.  

Additional VA evaluations were conducted in December 2013 and January 2014.  On PTSD evaluation, the examiner opined that psychiatric symptoms appeared to be moderately to severely impacting the Veteran's level of functioning, identifying irritability/anger, panic attacks, intrusive thoughts, chronic sleep problems and depressive symptoms.  Occupation and social impairment with deficiencies in most areas was assessed.  

On general medical examination of January 2014, the examiner opined that it was less likely than not that the Veteran's service connected condition, either individually or collectively rendered the Veteran unable to secure or follow a substantially gainful occupation.  It was explained that the knee disabilities did not restrict any work duties.  The left shoulder condition would limit lifting to 15 pounds and the Veteran would be unable to do work duties above shoulder level.  With respect to tinnitus, an examiner noted that the Veteran described this as irritating and bothersome at night.  It was observed that tinnitus could interfere with ability to focus, and to the extent that it caused wakefulness, could be a safety issues in conjunction with employment such as truck driving.  


III. Analysis

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013).

The Board notes that the Veteran has been awarded service connection for PTSD (rated as 70 percent disabling), a left shoulder disability (rated as 20 percent disabling), right and left knee disabilities (rated as 10 percent disabling each), pes planus with right foot hallux valgus (rated as 10 percent disabling); pes planus with left foot plantar fasciitis (rated as 10 percent disabling); right foot bunionectomy residuals (rated as 10 percent disabling);  and bilateral tinnitus (rated as 10 percent disabling),  and for C5-6 spodylosis, left foot hallux valgus, allergic rhinitis and chest surgical scar (all rated as 0 percent disabling).  His combined rating was 80 percent, effective from September 26. 2006; and 90 percent, effective from November 21, 2012.  Thus, he meets the percentage requirements for award of a schedular TDIU, pursuant to section 4.16(a).  The remaining question, then, is whether the Veteran's service-connected disabilities render him unemployable.

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

The record documents that the Veteran was last employed in April 2009, reportedly having left his job at that time due to PTSD symptoms, at the advice of his treating private physician.  Collectively, the Veteran has 12 service-connected disabilities which impact his mental, physical and sensory functions.  However, except for tinnitus, a left shoulder condition and PTSD, none of the Veteran's 9 other conditions are shown to have any impact on his employability.  The left shoulder condition is shown only to limit physical capabilities, limiting lifting to 15 pounds and causing difficulty in doing work duties above shoulder level.  The Veteran himself indicated that tinnitus was primarily only symptomatic at night; the only industrial impairment possibly associated with this condition was described by examiners as impairment in the ability to focus, and to the extent that it caused wakefulness, a possible safety hazard.  However, it has never been determined by any medical professional that tinnitus would preclude the Veteran from being able to secure or follow a substantially gainful occupation.  

The critical question is whether the Veteran's PTSD renders him unable to secure or follow a substantially gainful occupation.  The Board notes that record contains several medical opinions in this regard which must be considered and weighed.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (stating that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  When faced with conflicting medical opinions, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).   

In support of a finding that PTSD renders the Veteran unable to secure or follow a substantially gainful occupation are opinions provided by Dr. E.H.  In April 2009, Dr. E.H. made a note to put the Veteran on medical leave.  A February 2010 record reflects that Dr. E.H .stated that the Veteran's ability to perform most of the mental demands of work ranged from seriously impaired to being unable to meet competitive standards.  Based largely on this evidence, SSA disability benefits were approved effective from April 2009.  The SSA decision is probative evidence in support of the claim with VA for a TDIU, although not necessarily determinative of this claim.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).  A report of a December 2009 evaluation conducted by QTC for VA purposes also indicates that the Veteran was unable to work at that time due to panic attacks, difficulty focusing, anxiety, depression, and inability to maintain relationships.  

By contrast, a September 2010 medical opinion of Dr. C.C. indicates  that the Veteran's ability to understand and perform complex instructions was mildly to moderately impaired.  Mild to moderate impairment was also noted in task persistence and social/interpersonal relationships.  In addition, VA/QTC PTSD examinations conducted in 2007, 2012, 2013 did not culminate in findings to the effect that the Veteran unable to secure or follow a substantially gainful occupation due to PTSD.  In fact, the 2012 and 2013 VA examiners specifically indicated that, although occupation and social impairment with deficiencies in most areas was shown, the Veteran was likely capable of performing some responsibilities necessary for jobs for which he is qualified to perform, but was likely to have significant difficulty maintaining adequate productivity/performance in jobs that require him to work around other individuals.  The examiners found that the Veteran was best suited for work in independent/isolated settings.  

The Board finds that the reports of extremely comprehensive VA evaluations in 2012 and 2013 constitute the most probative evidence on the unemployability question on file, given the amount of detail provided therein, and the fact that these opinions were provided based on full evaluation and very comprehensive review of the Veteran's history and clinical records, as opposed to the opinions based on just a snapshot in time that were rendered by the 2009 VA examiner and Dr. E.H.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  In essence, the most probative evidence on file supports a finding that the Veteran's PTSD-his most significant disability-does not render him unable to secure or follow a substantially gainful occupation.  It is also noteworthy that neither the 2012 and 2013 VA examiners found, nor is there any other medical or vocational opinion indicating, that Veteran is rendered unemployable by the combined effects of his various service-connected disabilities, despite his combined ratings.  In short, the most persuasive evidence of record on the employability question weighs against the Veteran's claim.

Furthermore, to whatever extent the Veteran and/or his representative attempt to establish the Veteran's entitlement to a TDIU on the basis of lay assertions, such attempt must fail.  The Board emphasizes that neither the Veteran nor his representative is shown to possess expertise in medical or vocational matters; hence, neither can competently opine on the Veteran's employability.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As the lay assertions in this regard have no probative value, the Veteran can neither support his claim, nor controvert the competent, probative clinical opinions discussed above on the basis of lay assertions.  

For all the foregoing reasons, the claim for a TDIU must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




      (CONTINUED ON THE NEXT PAGE)




ORDER

The claim for a TDIU is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


